    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    CINTHIA THEVENIN,

                                        Plaintiff,
                  -v-                                                 Civ. No. 1:16-CV-1115
                                                                                (DJS)
    CITY OF TROY, et al.,

                                        Defendants.
D




    APPEARANCES:                                               OF COUNSEL:

    HACH & ROSE, LLP                                           MICHAEL A. ROSE, ESQ.
    Attorneys for Plaintiff
    185 Madison Avenue, 14th Floor
    New York, NY 10016

    HARFENIST KRAUT &                                          NEIL S. TORCZYNER, ESQ.
J




    PERLSTEIN LLP
    Attorneys for Plaintiff
    3000 Marcus Avenue, Suite 2E1
    Lake Success, NY 11042

    FITZGERALD MORRIS BAKER                                    JOHN D. ASPLAND, ESQ.
    FIRTH, P.C.
    Attorneys for Defendants
    16 Pearl Street
S




    P.O. Box 2017
    Glens Falls, NY 12801

    DANIEL J. STEWART
    United States Magistrate Judge

                                               ORDER

           Counsel for the Plaintiff Thevenin has requested that the City of Troy Defendants

    produce for inspection and testing, certain physical evidence, including bullets, related to the
    above referenced civil rights case. The Defendants, while not opposing the substance of the

    request, have objected to sending the bullets directly to the Plaintiff’s expert, and instead

    requested that the Court direct that any testing be done in the Albany area under the

    supervision of a Troy Police evidence technician. Dkt. No. 96. The basis for this request is

    the Defendants’ concern for maintaining the custody of evidence in the event that any

    criminal action is subsequently brought. The Plaintiff objects to this requirement, noting the
D




    significant expense of having her expert travel from his offices in Westchester County.

    Plaintiff’s counsel further notes that the New York State Attorney General’s Office, which

    is presently involved in a prosecution of the only tangentially related case, has no objection

    to the release of the bullets to the Plaintiff’s expert. Dkt. No. 97-5. The matter has thus been

    presented to the Court for resolution.
J




           Rule 34 of the Federal Rules of Civil Procedure states in pertinent part:

           (a)    In General. A party may serve on any other party a request within the scope
                  of Rule 26(b):
                  (1)    to produce and permit the requesting party or its representative to
                         inspect, copy, test or sample the following items in the responding
                         party’s possession, custody, or control: . ..
                          (B) any designated tangible things. . ..
S




    “Under [the discovery] rules, the presumption is that the responding party must bear the

    expense of complying with discovery requests, but [it] may invoke the district court’s

    discretion under Rule 26(c) to grant orders protecting [it] from ‘undue burden or expense’

    in doing so, including orders conditioning discovery on the requesting party’s payment of the

    costs of discovery.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 358 (1978).

                                                  -2-
           As an initial matter, the Court has discretion to allow testing of particular items,

    whether that testing is considered destructive or non-destructive. Gross v. Lunduski, 304

    F.R.D. 136, 158 (W.D.N.Y. 2014). In this case, Plaintiff’s counsel has affirmatively

    represented that the analysis of the bullets will be wholly non-destructive. Dkt. No. 97. No

    argument has been presented that the proposed testing is somehow improper, or would not

    “aid in the search for the truth”, Gross v. Lunduski, 304 F.R.D. at 158, and therefore the
D




    Court will allow it. This leads to the final question of whether or not I should order a

    specific production procedure so as to alleviate Defendants’ concerns regarding the chain of

    custody of the bullets, and, if so, whether I should assign to a particular party or parties the

    additional cost of that requirement. I note that District Courts within New York have

    handled the matter differently. In the Southern District case cited by Plaintiff’s counsel,
J




    Newton v. City of New York, 738 F. Supp. 2d 397, 402 (S.D.N.Y. 2010), the Court ordered

    that the City deliver to Plaintiff’s expert, micro slides related to a rape test kit. Dkt. No. 97-4.

    Conversely, in a separate Southern District case involving testing of bullets in the possession

    of a police department, that Court directed that the inspection “will take place at the police
S




    department under the supervision of defendants and their counsel.” Fletcher v. New York,

    1988 WL 13770, at * 5 (S.D.N.Y. Feb. 16, 1988).

           Recognizing the wide discretion that this Court possesses, as well as my obligation

    under Rule 1 to ensure that this important matter proceeds in a just, speedy, and inexpensive

    manner, the Court GRANTS IN PART AND DENIES IN PART the request of the City of


                                                    -3-
    Troy Defendants. In particular, the Court directs that the subject physical evidence be

    produced by the Defendants’ Evidence Technician to the Office or designated lab of

    Plaintiff’s Expert, at a jointly agreed-to time. The Evidence Technician will wait while the

    testing is conducted, and then retake custody of the physical evidence, to be returned back

    to the City’s evidence locker, or wherever it is kept secure. The cost associated with this

    transportation shall be borne by the City Defendants, as it is their need to maintain chain of
D




    custody which mandates this specialized delivery process.

           Accordingly, it is hereby

           ORDERED, that the Plaintiff’s Letter-Request to direct production of certain physical

    evidence, including bullets, to Plaintiff’s Expert’s Offices in Westchester County for their

    non-destructive testing, (Dkt. No. 97) is hereby GRANTED, and it is further,
J




           ORDERED, that the Letter-Request of the City of Troy Defendants (Dkt. No. 96)

    setting conditions on the production of the physical evidence is hereby GRANTED IN

    PART AND DENIED IN PART as set forth above.

           SO ORDERED.
S




    Date: January 10, 2019
          Albany, New York

                                                             UNITED STATES




                                                 -4-
